
	

114 HR 4998 IH: Nuclear Plant Decommissioning Act of 2016
U.S. House of Representatives
2016-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4998
		IN THE HOUSE OF REPRESENTATIVES
		
			April 20, 2016
			Mr. Welch (for himself, Mr. Keating, and Ms. Castor of Florida) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Atomic Energy Act of 1954 to provide for consultation with State and local
			 governments, the consideration of State and local concerns, and the
			 approval of post-shutdown decommissioning activities reports by the
			 Nuclear Regulatory Commission.
	
	
 1.Short titleThis Act may be cited as the Nuclear Plant Decommissioning Act of 2016. 2.Post-shutdown decommissioning activities reportsChapter 10 of title I of the Atomic Energy Act of 1954 (42 U.S.C. 2131 et seq.) is amended by adding at the end the following:
			
				113.Post-shutdown decommissioning activities reports
 (a)DefinitionsIn this section: (1)Affected StateThe term affected State means—
 (A)the host State of a covered facility; and (B)each State that is within 50 miles of a covered facility.
 (2)CommissionThe term Commission means the Nuclear Regulatory Commission. (3)Covered facilityThe term covered facility means a facility of a licensee for which a PSDAR is required.
 (4)Host StateThe term host State means the State in which a covered facility is located. (5)LicenseeThe term licensee has the meaning given the term in section 50.2 of title 10, Code of Federal Regulations (or any successor regulation).
 (6)PSDARThe term PSDAR means a post-shutdown decommissioning activities report submitted to the Commission and affected States under section 50.82(a)(4)(i) of title 10, Code of Federal Regulations (or any successor regulation).
 (b)Development; initial consultationA licensee shall develop a proposed PSDAR for a covered facility after consultation with— (1)each affected State; and
 (2)each unit of local government and tribal government in the affected State that is located within 50 miles of the covered facility.
						(c)Submission to Commission; additional consultation
 (1)In generalAfter additional consultation with the entities described in subsection (b) with respect to the proposed PSDAR developed under that subsection, the licensee shall—
 (A)submit to the Commission the proposed PSDAR; and (B)on submission of the proposed PSDAR under subparagraph (A), make the proposed PSDAR readily available to the public.
 (2)Public availabilityOn receipt of the proposed PSDAR under paragraph (1), the Commission shall make the proposed PSDAR readily available to the public, on the condition that the Commission may redact any information necessary to protect the national security.
 (d)Public participationDuring a period of at least 90 days beginning on the date on which the licensee submits the proposed PSDAR to the Commission under subsection (c), the Commission shall solicit public participation on the proposed PSDAR in the host State, including through—
 (1)the solicitation of written comments from the public; and (2)the conduct of at least 2 public hearings within the host State.
						(e)Support or nonsupport by host State
 (1)In generalNot later than 60 days after the receipt of a proposed PSDAR for a covered facility, the Commission shall notify the host State of the opportunity to file with the Commission, by the date that is 60 days after the date on which the host State receives the invitation under this paragraph—
 (A)a statement of support for the proposed PSDAR; (B)a statement of conditional support for the proposed PSDAR, with specific recommendations for changes that could lead the host State to support the proposed PSDAR; or
 (C)a statement of nonsupport for the proposed PSDAR. (2)Statement of support or nonsupport; failure to submit (A)In generalIf the host State files a statement of support under paragraph (1)(A), a statement of nonsupport under paragraph (1)(C), or fails to file a statement with the Commission by the deadline specified in paragraph (1), the Commission shall issue a determination on whether the proposed PSDAR is adequate or inadequate—
 (i)based on the considerations described in subparagraph (B); and (ii)after taking into account—
 (I)any written comments submitted by the host State, other States, and local communities with respect to the proposed PSDAR; and
 (II)any input from the public under subsection (d). (B)ConsiderationsThe Commission shall consider a proposed PSDAR to be adequate under subparagraph (A) if the Commission determines that—
 (i)the proposed PSDAR provides for the overall protection of human health and the environment; (ii)the licensee has a substantial likelihood of implementing the proposed PSDAR within the timeframe described in the proposed PSDAR;
 (iii)the proposed PSDAR is in accordance with applicable law (including regulations); and (iv)the licensee has demonstrated that the licensee has, or will have, the funds required to fully implement the proposed PSDAR within the timeframe described in the proposed PSDAR.
 (C)Determination of adequacyIf the Commission determines that the proposed PSDAR is adequate under subparagraphs (A) and (B), the Commission shall issue a decision document approving the PSDAR.
 (D)Determination of inadequacyIf the Commission determines that the proposed PSDAR is inadequate under subparagraphs (A) and (B)— (i)the Commission shall issue a decision rejecting the proposed PSDAR, including the reasons for the decision; and
 (ii)not later than 2 years after the date on which operations at the plant cease, the licensee shall develop and submit to the Commission a new proposed PSDAR in accordance with this section.
								(3)Conditional support by host State
 (A)In generalThe Commission shall determine whether the proposed PSDAR is permissible under applicable law (including regulations) if the host State files a statement of conditional support for the proposed PSDAR with the Commission in accordance with paragraph (1)(B).
 (B)ChangesFor each change recommended by the host State under paragraph (1)(B), the Commission shall— (i)provide for the inclusion of the change into the final PSDAR, unless the Commission determines the change to be inappropriate for inclusion, based on clear and convincing evidence provided by the licensee that—
 (I)the change violates applicable law; or (II)the costs of the change substantially outweigh the safety, economic, or environmental benefits of the change to the host State; and
 (ii)provide the rationale for a determination of inappropriateness under clause (i). (C)Decision document (i)In generalBased on the determinations made under subparagraphs (A) and (B), the Commission shall issue a decision document that—
 (I)accepts the proposed PSDAR with any changes recommended by the host State that are not determined to be inappropriate under subparagraph (B); or
 (II)rejects the proposed PSDAR. (ii)Applicable lawA decision document issued under clause (i) shall be considered to be a final order entered in a proceeding under section 189(a).
 (D)AcceptanceIf the Commission approves the proposed PSDAR under subparagraph (C)(i)(I)— (i)the PSDAR is final; and
 (ii)the licensee may begin implementation of the PSDAR. (E)RejectionIf the Commission rejects the proposed PSDAR under subparagraph (C)(i)(II), not later than 2 years after the date on which operations at the plant cease, the licensee shall develop and submit to the Commission a new proposed PSDAR in accordance with this section.
 (f)Additional requirementNotwithstanding any other provision of this section, a Commission shall not approve a PSDAR under this section unless the proposed PSDAR includes a requirement that the licensee comply with applicable State law relating to air, water, or soil quality or radiological standards with respect to the implementation of the proposed PSDAR if the applicable State law is more restrictive than the applicable Federal law.
					(g)Application to existing decommissioning activities
 (1)In generalThe Commission shall notify— (A)each licensee of the opportunity to develop a revised PSDAR for any facility of the licensee for which a PSDAR has been submitted but, as of the date of enactment of the Nuclear Plant Decommissioning Act of 2016—
 (i)decontamination and dismantlement activities have not commenced; or (ii)decontamination and dismantlement activities have been commenced for less than 1 year; and
 (B)each State that is within 50 miles of the facility described in subparagraph (A) of the opportunity to consult with the licensee described in subparagraph (A) in accordance with subsection (b).
							(2)Process
 (A)In generalExcept as provided in paragraphs (3) and (4), if a licensee described in paragraph (1) elects to develop a revised PSDAR, the process for consideration and approval of the revised PSDAR under paragraph (1) shall be carried out in accordance with—
 (i)the process for the consideration and approval of a proposed PSDAR for covered facilities described in subsections (b) through (d) and subsection (f); and
 (ii)the process for support or nonsupport by the host State as described in subsection (e). (B)NonselectionIf a licensee described in paragraph (1) elects not to revise the original PSDAR, the entities described in subsection (b) may file a statement of support or nonsupport for the original PSDAR in accordance with the process for support or nonsupport by the host State described in subsection (e).
 (3)Decision documentA decision document for a revised PSDAR submitted under this subsection, or for the original PSDAR if the licensee elects not to revise the original PSDAR, shall be carried out in accordance with subsection (e)(3)(C), except that the deadline for the Commission to issue a decision document shall be by not later than 1 year after the decontamination and dismantlement activities have commenced.
 (4)Revision after determination of inadequacyIf the Commission rejects the revised PSDAR in accordance with the process for rejection under subsection (e)(3)(E), the licensee shall develop and submit to the Commission a new revised PSDAR in accordance with this subsection by not later than 2 years after the date on which the Commission rejects the revised PSDAR..
		
